Citation Nr: 0207680	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  98-05 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the right thumb to include whether the veteran's injury 
was incurred in the line of duty or was a result of his own 
willful misconduct.  

(The issues of entitlement to service connection for 
residuals of a fracture of the left little finger, residuals 
of a back injury, and an acquired psychiatric disorder, to 
include sedative dependence will be addressed in a separate 
Board decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1982 to 
April 1989.  He also had subsequent service with the 
Mississippi Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The case was last before the Board in January 
2001, at which time it was remanded to the RO for additional 
development.  The case has been returned to the Board for 
appellate review.

The Board is undertaking additional development on the issues 
of entitlement to service connection for residuals of a 
fracture of the left little finger, residuals of a back 
injury, and an acquired psychiatric disorder, to include 
sedative dependence.  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  While serving on active duty for training, on July 9, 
1992, the veteran was involved in an altercation, and as a 
result of that altercation, he sustained a fracture of the 
right thumb 

3.  The veteran's actions in connection with the July 9, 
1992, incident involved deliberate or intentional wrongdoing 
with knowledge of or wanton disregard of its probable 
consequences, and said actions were the proximate cause of 
his injuries. 


CONCLUSION OF LAW

The injury sustained by the veteran to his right thumb on 
July 9, 1992, were the result of his willful misconduct, and 
was not incurred in the line of duty; accordingly, service 
connection for residuals of that injury is not warranted.  
38 U.S.C.A. §§ 101, 105, 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.1, 3.301 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the April 1999 and 
September 2000 supplemental statements of the case, the June 
2001 letter from the RO, and the October 2001 supplemental 
statement of the case informed the veteran of the evidence 
needed to substantiate his claim.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the Board notes that, following the RO's August 2000 
request for clarification as to whether the veteran wished to 
pursue a claim for service connection for residuals of a 
fracture of the right thumb, he responded in the same month 
that he did desire to continue to pursue this claim.  In a 
letter dated in June 2001, the RO again notified the veteran 
that the fracture to his right thumb had been found not to 
have occurred in the line of duty.  The RO informed the 
veteran that, if he wished to withdraw this issue from 
appellate review, he could do so by informing the agency of 
his wishes in writing.  In October 2001, the veteran 
responded that he wished to pursue all issues currently on 
appeal, including his claim for service connection for 
residuals of a fracture of his right thumb.  Significantly, 
the veteran has provided no arguments or evidence 
specifically addressing the line of duty determination with 
regard to his right thumb claim.  As such, the Board finds 
that VA has met the requirements of the VCAA and its 
implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In the context of 
reserve component service, the term "active military, naval 
or air service" includes any period of active duty for 
training in which the individual was disabled from a disease 
or injury and any period of inactive duty training during 
which the individual was disabled from an injury, if that 
injury was incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 1991).  Active duty for training 
(ADT) is defined as full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. § 
101(22) (West 1991).  Inactive duty for training (INACDUTRA) 
is defined as other than full-time duty performed by the 
Reserves. 38 U.S.C.A. § 101(23) (West 1991).

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in the 
line of duty and not the result of the veteran's own 
misconduct when the person on whose account benefits are 
claimed was, at the time the injury was suffered or disease 
contracted, in active military, naval, or air service, 
whether on active duty or on authorized leave, unless such 
injury or disease was a result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105(a) (West 1991).  See also, §§ 3.1(m), 3.301(a) (2001) 
(which stipulate that direct service connection may be 
granted only when a disability or cause of death was incurred 
or aggravated in the line of duty and was not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol or drugs).  

The requirement for line of duty will not be met if it 
appears that, at the time the injury was suffered or disease 
contracted, the person on whose account benefits are 
claimed:  

(1)  was avoiding duty by deserting the 
service or by absenting himself or 
herself without leave materially 
interfering with the performance of 
military duties; 

(2)  was confined under sentence of 
court-martial involving an unremitted 
dishonorable discharge; or 

(3)  was confined under sentence of a 
civil court for a felony (as determined 
under the laws of the jurisdiction where 
the person was convicted by such court).  

38 U.S.C.A. § 105(b) (West 1991).  See, 38 C.F.R. § 3.1(m) 
(2001) to the same effect.  See also, 38 C.F.R. § 3.1(k) 
(2001).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n) 
(2001).  Willful misconduct involves deliberate or 
intentional wrongdoing with knowledge of, or wanton and 
reckless disregard of, its probable consequences.  38 C.F.R. 
§ 3.1(n)(1) (2001).  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  38 C.F.R. § 3.1(n)(2) (2001).  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease, or death.  38 C.F.R. 
§ 3.1(n)(3) (2001).  

In the present case, service personnel records indicate that, 
from June 27,,1992 to July 11, 1992, the veteran served on a 
short tour of active duty for training.  During that period, 
and specifically on July 9, 1992, he was engaged in an 
altercation with a fellow serviceman.  In particular, the 
veteran attempted to strike the fellow serviceman.  When this 
fellow serviceman moved his head, the veteran hit his right 
hand on a clothes railing in the barracks.  

Pertinent service medical records indicate that the veteran 
sustained a comminuted fracture of his right thumb.  In July 
1992, he underwent an open reduction and internal fixation of 
the fracture.  An August 1992 physical examination 
demonstrated limited range of motion of the 
metacarpophalangeal joint secondary to immobilization.  
X-rays showed a buttress plate adhering to the radial aspect 
of the proximal right first metacarpal via four cortical 
screws, two interfragmentary screws extending through the 
base of the metacarpal, good alignment and position of the 
fracture fragments, restoration of the carpal metacarpal 
joint, as well as evidence of bony resorption and callous 
formation at the fracture sites.  The radiologist reviewing 
the films provided a conclusion of status post open reduction 
and internal fixation for a comminuted fracture involving the 
base of the right first metacarpal.  Based on these physical 
and radiological evaluation findings, the treating physician 
recommended a thumb splint and daily range of motion 
exercises at home.  

According to additional service personnel records, an August 
1992 line of duty investigation resulted in a finding that 
the right thumb injury sustained by the veteran on July 9, 
1992 was not incurred in the line of duty but was, instead, 
the result of his own misconduct.  The investigation 
specifically determined that the veteran's intentional 
misconduct was the proximate cause of his right thumb injury.

In September 1992, the veteran had no complaints regarding 
his right thumb.  He was doing his range of motion exercises 
on his own.  A physical examination demonstrated abduction to 
45 degrees, the ability to touch the thumb tip to the base of 
the little finger, and full interphalangeal joint range of 
motion.  X-rays showed maintenance of reduction.  The 
examining physician concluded that the veteran was doing very 
well.  

In a March 1999 administrative decision, it was determined 
that the veteran's right thumb fracture, which he sustained 
on July 9th, 1992, was the result of his own willful 
misconduct.  Subsequently, and specifically in the 
supplemental statements of the case furnished to the veteran 
in April 1999, September 2000, and October 2001, the RO 
repeatedly informed him of the denial of his claim for 
service connection for residuals of a fracture of the right 
thumb on the basis that the in-service injury to this 
extremity occurred, not in the line of duty, but instead as a 
result of his own willful misconduct.  Throughout the current 
appeal, the veteran has failed to present any argument or 
evidence relating to the line of duty determination made with 
regard to his in-service right thumb injury.  

Significantly, following a review of the pertinent facts, 
military personnel determined that the fracture that the 
veteran sustained to his right thumb was not incurred in the 
line of duty but was, instead, the result of his own willful 
misconduct.  The military personnel also specifically 
concluded that the veteran's conscious wrongdoing was the 
proximate cause of this injury.  

Importantly, the relevant facts of record support these 
findings.  Furthermore, at no point during service or during 
the current appeal has the veteran presented argument or 
evidence to the contrary.  Based on the record as it stand, 
the Board must conclude that the veteran engaged in willful 
misconduct at the time of the incident on July 9, 1992, and 
that therefore, a finding that the right thumb injury 
sustained in that incident, was not incurred in the line of 
duty.  See, 38 U.S.C.A. § 105(a), (b) (West 1991) and 
38 C.F.R. §§ 3.1(k), (m), (n), 3.301(a) (2001).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

As the injury sustained on July 9, 1992, was the result of 
his own willful misconduct for VA purposes and not in the 
line of duty, service connection for residuals of a fracture 
of the right thumb is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

